Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
General Information 
The response of March 15, 2022 to the rejection under 35 U.S.C. 112 (a) and (b) of December 17, 2022 is acknowledged. 
Claim Rejection - 35 USC § 112
The claim is again and FINALLY REJECTED under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or joint inventor(s) regards as the invention. 
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
Applicants have made amendments but they have not resolved issues raised in the last action. 
In the illustration on the next page, an array of details of both the two new and original figures have assembled. 
In the details, the letter A refers to lines that are undisputed. These lines/features can be found consistently in all figures. They have been labeled for clarity. Figure 1.1 has not been amended and is used as an example for both side views. This figure is questionable as well as new figures 1.5 and 1.7. They are compared with the original top view and the original perspective view. In new figure 1.7 the lines identified as B in original 1.7 seemed to have been merged with A. It is not clear why. In figure 1.1 there is a line that separates the lid (tinted in grey in the new top view, 1.1, and 1.7) and the rim which is assumed to be B in the original figures like the original top view. 

[AltContent: textbox (D?)]
    PNG
    media_image1.png
    283
    222
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    338
    450
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (original 1.7)]
    PNG
    media_image3.png
    177
    318
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    169
    438
    media_image4.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (D)][AltContent: textbox (D)][AltContent: textbox (C?)][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (C)][AltContent: textbox (B)][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (C?)]
















The next line upward is identified as C in the new figure 1.7 and the original top view on the top right of the illustration. However, it is not clear in the new top view what happens to this line at the area of the handle. According to 1.1, at the right where the handle meets the lid, there is a change in plane. This is marked by a vertical broken arrowed line.  However, in the new top view, the line marking the change in plane is not there. The perimeter edge of the lid stops and merges with the sides of the handle. And it is not clear why this change in plane is not represented by a line going from left to right in 1.1 (a broken line shows where the line would be expected to be found. 

These inconsistencies in the drawings makes the design non-enabled and indefinite. 
See the illustration below. It is a recap of what has been discussed above in larger   details.
[AltContent: arrow][AltContent: textbox (B)]














Additionally, in the illustration above, in new figure 1.5 it is not clear how to interpret the three lines pointed out given the lines making up the sides of the lid in other views. 

To overcome this rejection, the examiner recommends reviewing all features of the design and showing the design clearly and consistently among the views without introducing new matter. This pertains to the addition or removal of elements, to or from the claim, that were not present or evident in the originally disclosed design. 
If parts of the article in the drawings are changed to broken line, it is necessary to include a broken line statement at the end of the descriptions and before the claim statement. Below is an example:
--The broken lines depict portions of the electric kettle that form no part of the claimed design. --
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918